 1
 2
 3
 4                                                                              FILED IN THE
                                                                            U.S. DISTRICT COURT
 5                       UNITED STATES DISTRICT COURT                 EASTERN DISTRICT OF WASHINGTON



 6                      EASTERN DISTRICT OF WASHINGTON                 Jan 25, 2019
                                                                           SEAN F. MCAVOY, CLERK
 7
     SOFIA R.,                                      No. 1:18-CV-3104-JTR
 8
 9                Plaintiff,                        ORDER GRANTING STIPULATED
10                                                  MOTION FOR REMAND
                         v.                         PURSUANT TO SENTENCE FOUR
11                                                  OF 42 U.S.C. § 405(g)
     COMMISSIONER OF SOCIAL
12   SECURITY,
13
14                Defendant.

15
16         BEFORE THE COURT is the parties’ stipulated motion to remand the
17   above-captioned matter to the Commissioner for additional administrative
18   proceedings pursuant to sentence four of 42 U.S.C. § 405(g). ECF No. 21.
19   Attorney D. James Tree represents Plaintiff; Special Assistant United States
20   Attorney Leisa A. Wolf represents Defendant. The parties have consented to
21   proceed before a magistrate judge. ECF No. 7. After considering the file and
22   proposed order, IT IS ORDERED:
23         1.    The parties’ Stipulated Motion for Remand, ECF No. 21, is
24   GRANTED. The above-captioned case is REVERSED and REMANDED to the
25   Commissioner of Social Security for further administrative proceedings pursuant to
26   sentence four of 42 U.S.C. § 405(g).
27         On remand, the administrative law judge (ALJ) will hold a de novo hearing,
28   update the medical record as necessary, and issue a new decision. The ALJ shall:

     ORDER GRANTING STIPULATED MOTION FOR REMAND - 1
 1   (1) reevaluate the opinion evidence of record; (2) reevaluate Plaintiff’s residual
 2   functional capacity; and (3) if warranted, obtain supplemental vocational expert
 3   evidence to clarify the effects of the assessed limitations on Plaintiff’s ability to
 4   perform other work in the national economy. Plaintiff may present additional
 5   testimony and submit additional evidence.
 6         2.     Judgment shall be entered for PLAINTIFF.
 7         3.     Plaintiff’s Motion for Summary Judgment, ECF No. 14, is
 8   STRICKEN AS MOOT.
 9         4.     An application for attorney fees and costs may be filed by separate
10   motion.
11         The District Court Executive is directed to enter this Order, forward copies
12   to counsel, and CLOSE THE FILE.
13         DATED January 25, 2019.
14
15                                 _____________________________________
                                             JOHN T. RODGERS
16                                  UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER GRANTING STIPULATED MOTION FOR REMAND - 2
